IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2016-CA-00315-COA

MARY E. STEVENS                                                          APPELLANT

v.

GINGER GRISSOM                                                             APPELLEE

DATE OF JUDGMENT:                        01/28/2016
TRIAL JUDGE:                             HON. JUSTIN MILLER COBB
COURT FROM WHICH APPEALED:               LAUDERDALE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  GLENN S. SWARTZFAGER
ATTORNEY FOR APPELLEE:                   ROBERT D. JONES
NATURE OF THE CASE:                      CIVIL - OTHER
TRIAL COURT DISPOSITION:                 AFFIRMED COUNTY COURT’S
                                         DISMISSAL OF REPLEVIN ACTION
DISPOSITION:                             AFFIRMED - 03/21/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE LEE, C.J., ISHEE AND GREENLEE, JJ.

      LEE, C.J., FOR THE COURT:

¶1.   In this appeal, we must determine whether the circuit court properly dismissed Mary

E. Stevens’s complaint for replevin. Finding no error, we affirm.

                             PROCEDURAL HISTORY

¶2.   Mary’s son, Michael Stevens, was married to Ginger Grissom for fifteen years. The

couple’s divorce was finalized in March 2014. On July 18, 2014, Mary filed a complaint for

replevin in the Lauderdale County County Court against Ginger, claiming that Ginger was

in wrongful possession of Mary’s personal property. Ginger filed an answer and then a

motion to dismiss. After a hearing, the county court, finding that Mary failed to meet her
burden of proof, dismissed Mary’s complaint with prejudice.

¶3.     Mary then appealed to the Lauderdale County Circuit Court. The circuit court

affirmed the county court’s decision. Mary now appeals, asserting that the circuit court erred

in affirming the dismissal of her replevin action.

                                           FACTS

¶4.     The property at issue included two rings, one cameo necklace, and one carved wooden

dog figurine. In her complaint, Mary listed the value of the items as follows: a 1.31 carat

diamond ring valued at $9,097.11; a .75 carat diamond ring valued at $6,013.04; a large

cameo valued at $450; and the dog figurine valued at $200. Mary had both rings appraised,

and the appraisals were attached to the complaint. The appraisals were both dated April 21,

2004.

¶5.     Mary contended she gave Michael the two rings and the cameo for safekeeping.

Ginger contended Mary gave her the rings and the cameo as a Christmas present early in the

couple’s marriage. And that Mary included appraisals for both rings and the cameo. Ginger

testified that the figurine had belonged to Michael, and they displayed it in the marital home.

Ginger also testified that Michael and Mary removed these items, among others, from the

marital home after Ginger and Michael separated. The chancellor presiding over Michael

and Ginger’s divorce found Michael in contempt for various reasons, one of which was

removing the rings, the cameo, and the figurine from the marital home.1 The chancellor




        1
        The chancellor noted that Mary had asked Michael to remove some items from the
marital home.

                                              2
ordered those items returned to Ginger.2 And Ginger was awarded these items in the final

judgment of divorce. Both the order finding Michael in contempt and the final judgment of

divorce were entered into evidence during the hearing.3

                                STANDARD OF REVIEW

¶6.    “The county court was the fact finder, and the circuit court, as well as this Court, are

bound by the judgment of the county court if supported by substantial evidence and not

manifestly wrong.” Patel v. Telerent Leasing Corp., 574 So. 2d 3, 6 (Miss. 1990) (citation

omitted). And “the judgment of a circuit or county court in a non-jury trial is entitled to the

same deference on appeal as a chancery court decree.” Id. (citation omitted).

¶7.    Furthermore, we review the grant or denial of a motion to dismiss under the familiar

substantial-evidence/manifest-error standard. Crowell v. Butts, 153 So. 3d 684, 687 (¶6)

(Miss. 2014).

                                       DISCUSSION

¶8.    Replevin actions are governed by statute. Lacoste v. Sys. & Servs. Techs. Inc., 126
So. 3d 111, 112 (¶1) (Miss. Ct. App. 2013). Mary filed her replevin action pursuant to

Mississippi Code Annotated section 11-37-101 (Rev. 2012). To maintain her action, Mary

had to establish the following: (1) a description of the personal property; (2) the value of the

property; (3) her entitlement to immediate possession of the property; (4) the property was


       2
        Ginger testified that when Michael returned the items, the appraisals were not
included with the jewelry. And a gold chain that had been given to Ginger with the cameo
was not returned.
       3
        The contempt order was dated February 13, 2012. The final judgment of divorce
was dated March 26, 2014, and included a property-settlement agreement.

                                               3
in Ginger’s possession; and (5) Ginger had wrongfully detained the property. Id.

¶9.    The county court found that Mary failed to adequately prove the value of the items and

failed to prove Ginger had wrongfully possessed the items. The circuit court agreed with the

county court’s decision. In her appeal, Mary argues that she did submit sufficient evidence

of the value of the items she alleged Ginger wrongfully possessed. Mary did submit two

appraisals estimating the value of the rings at $9,097.11 and $6,013.04. The appraisals were

not current; both were dated April 21, 2004, and had an expiration date of April 21, 2006.

In response, Ginger testified that a local jeweler estimated she could sell one of the rings for

$250. Even though the appraisal was not current, Mary did put on proof of the value of the

rings. Regardless, the circuit court determined that Ginger had not wrongfully retained the

property. Ginger and Michael had entered into a property-settlement agreement, stating that

the parties were each entitled to keep the property in their possession. This included the

items subject to the replevin action, all of which were in Ginger’s possession.

¶10.   Ultimately, the county court and the circuit court found Ginger’s testimony to be more

credible than Mary’s testimony. “[W]hen a trial judge, rather than a jury, is the finder of fact,

he has the full authority to determine the credibility of witnesses, just as is the jury’s duty in

a jury trial.” Murphree v. W.W. Transp., 878 So. 2d 241, 243 (¶7) (Miss. Ct. App. 2004)

(citation omitted). We find substantial evidence to support the circuit court’s decision; thus,

we affirm.

¶11. THE JUDGMENT OF THE LAUDERDALE COUNTY CIRCUIT COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.



                                                4
    IRVING, P.J., BARNES, ISHEE, CARLTON, FAIR, WILSON, GREENLEE
AND WESTBROOKS, JJ., CONCUR. GRIFFIS, P.J., NOT PARTICIPATING.




                               5